UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Winchester Holding Group (Exact Name of Registrant as specified in its charter) Nevada 45-3445761 (State or other jurisdiction of incorporation or organization) (Primary StandardIndustrial ClassificationCode Number) IRS I.D. 10540 S. Western Av Suite #313 Chicago, IL (Address of principal executive offices) (Zip Code) Registrant’s telephone number: 708 774-8167. SEC File No.:333-181216 N/A (Former name, former address and former three months, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of May 15, 2013 there were26,420,700 shares issued and outstanding of the registrant’s common stock. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis or Plan of Operations 4 Item 3. Quantitative and Qualitative Disclosure about Market Risk 9 Item 4. Controls and Procedures. 9 PART II — OTHER INFORMATION Item 1. Legal Proceedings. 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Mine Safety Disclosures. 10 Item 5. Other Information. 10 Item 6. Exhibits. 11 2 PART I — FINANCIAL INFORMATION Item 1.Financial Statements Winchester Holding Group and Subsidiaries (A Development Stage Company) March 31, 2013 Index to Consolidated Financial Statements Contents Page(s) Consolidated Balance Sheets as of March 31, 2013 (unaudited) and December 31, 2012 F-1 Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012 and for the period from September 14, 2011 (Inception) through March 31, 2013 (unaudited) F-2 Consolidated Statement of changes in Stockholder’s Equity (Deficiency) for the Period from September 14, 2011 (Inception) through March 31, 2013 (unaudited) F-3 Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 and for the period from September 14, 2011 (Inception) through March 31, 2013 (unaudited) F-4 Notes to the Unaudited Consolidated Financial Statements F-5 3 Winchester Holding Group and Subsidiaries (A development stage company) Consolidated Balance Sheets March 31, December 31, (unaudited) Assets Current Assets Cash $ $ Prepaid expenses - Property purchase deposit - Total current assets Real Estate Investment, net Total Assets $ $ Liabilities and Stockholders' Equity (Deficiency) Current Liabilities Accrued expenses $ $ Mortgage note payable, current portion Note payable - related party Total current liabilities Mortgage note payable - Total liabilities Commitments (Note 8) Stockholders' Equity (Deficiency) Preferred stock: $0.001 par value; 10,000,000 shares authorized; none issued or outstanding - - Common stock: $0.001 par value; 100,000,000 shares authorized; 26,420,700 and 26,420,700 shares issued and outstanding, respectively Stock subscription receivable ) ) Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficiency) ) Total Liabilities and Stockholders' Equity (Deficiency) $ $ See accompanying unaudited notes to the unaudited consolidated financial statements. F-1 Winchester Holding Group and Subsidiaries (A development stage company) Consolidated Statements of Operations For the three months Ended For the three months Ended For the Period from September 14, 2011 (Inception) through March 31, 2013 March 31, 2012 March 31, 2013 (unaudited) (unaudited) (unaudited) Revenue $
